IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2009
                                     No. 08-60565
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk



SUKHJINDER SINGH KHASRIA,

                                                   Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                   Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A97 545 831




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Sukhjinder Khasria petitions for review of the denial by the Board of Im-
migration Appeals (“BIA”) of his applications for asylum, withholding of removal,
and relief under the Convention Against Torture (“CAT”). The BIA adopted and
affirmed the decision of the immigration judge (“IJ”), so we review the decision


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60565

of the IJ. See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).
      Khasria challenges the IJ’s finding that Khasria’s allegations of persecu-
tion stemming from an August 2001 political rally were not credible. The record
discloses that Khasria’s oral testimony was inconsistent with his asylum applica-
tion on issues material to his asylum claim, and Khasria offered no plausible ex-
planation for the inconsistencies. The evidence therefore does not compel a con-
clusion that he was credible, see Lopez de Jesus v. INS, 312 F.3d 155, 161 (5th
Cir. 2002), and we will not reverse the IJ’s finding in that regard.
      The evidence does not compel a conclusion that Khasria was persecuted
on account of his political opinion or that he established a well-founded fear of
future persecution. See Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir.
2001). A reasonable factfinder could find, based on the evidence, that Khasria
was not detained and beaten in December 2001 on account of his political opin-
ion. With regard to a fear of future persecution, Khasria’s own evidence refutes
his allegations that (1) Punjabi Sikhs holding pro-Khalistani views are system-
atically persecuted, and (2) he could not safely relocate in India. Because Khas-
ria has failed to satisfy the requirements for asylum, he has also failed to satisfy
the requirements for withholding of removal. See Girma v. INS, 283 F.3d 664,
667 (5th Cir. 2002).
      With regard to his CAT claim, Khasria has not established that it is “more
likely than not” that he would be tortured if removed to India. See 8 C.F.R.
§ 1208.16(c)(2); Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002). Khasria’s evi-
dence established that, as a common member of the Shiromani Akali Dal Party,
he is not at a high risk for persecution and that it is unlikely that Punjab police
would pursue him outside the state if he chose to relocate within India. Conse-
quently, the IJ’s disposition of Khasria’s CAT claim is supported by substantial
evidence. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 353 (5th Cir. 2002).
      The petition for review is DENIED.



                                         2